Richardson, C. J.
delivered the opinion of the court.
The action, the judgement in which is now before us, was founded, as well upon the statute which authorized towns to make by-laws, as upen the by-law, and it was necessary to allege in the declaration, that the offence was committed, as well against the form of the statute, as against the form of the by-law. 1 Chitty’s Pl. 358; 8 Pickering, 462, Commonwealth v. Worcester; 5 ditto, 44, Commonwealth v. Gay.
*332The statute, on which that action was founded, still remains in force ; and the by-law has never been repealed by the town.
Rut the court below were of opinon that the by-law expired with the year by its own limitation, and ceased to be in force. And if this be correct, it is dear that the verdict was right ; for after a law ceases to be in force no penalty can be enforced, nor punishment inflicted for violations of the law while it was in force.
The question then, is, did the by-law in this case cease to be in force after the year, so that no action for a penalty incurred under it can now be maintained ?
There is nothing in the by-law itself which, in express terms, declares it shall not be in force after the year. When the period it was intended to regulate expired, it, without doubt, ceased to be a rule to regulate what was done afterwards. But did it cease to be the law of that period ?
In many cases statutes that are repealed, or that cease to be in force by their own limitation, continue to be the law of the period when they were in force. It is, however, settled, that this is not the ease with laws inflicting penalties. When these expire by their own limitation, or are repealed, they cease to be the law in relation to the past, as well as the future, and can no longer he enforced in any case. No case is, however, to be found in which it was ever held before that they thus ceased to be law, unless they expired by express limitation in themselves, or were repealed. It has never been decided that they cease to he law, merely because the time they were intended to regulate had expired. Many laws have been passed which were limited in their operation to particular ,'seasons of the year. This was the case with the statutes which regulated the hunting of deer, and the taking of fish in rivers and ponds. Rut it is imagined that no one ever supposed that those laws expired by their own limitations every time the season they were *333intended to regulate expired, and revived again with the return of the season. The same is the ease with the statutes regulating the observance of the sabbath. The statutes apply only to one day in the week. But we imagine no person will contend that they remain in force only during Sunday.
So we have a statute which prohibits the publication of the revised laws within the period of ten years from a certain time under a penalty. It seems to us that no one would seriously suppose that a penalty incurred under that statute could not be enforced after the expiration of the ten years,
A very little consideration of the subject will convince any one that a limitation of the time to which a statute is to apply, is a very different thing from the limitation of the time a statute is to continue in force.
We are, therefore, of opinion, that the instructions given to the jury by the court below were incorrect, and that the judgment must be reversed.